Citation Nr: 0918073	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of sacral decubitus ulcers, status-post skin graft.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of allergic reactions to Anectine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to May 1961 and 
October 1962 to October 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent coronary artery bypass graft surgery, 
mitral valve repair, and prosthetic aortic valve replacement 
in November 2000.  After the surgery, the Veteran developed 
several complications which required him to be re-intubated 
and which confined him to a bed for approximately two months.  

A review of the record documents that the Veteran was 
provided Anectine, which he is allergic to, when he was re-
intubated in November 2000.  In June 2004, a VA examiner 
opined that although it was "difficult to say with certainty 
how much the use of [Anectine] contributed to [the Veteran's] 
remaining on the ventilator for a prolonged period of time 
but it is conceivable that it was a contributing factor".  
The examiner does not state whether any permanent disability 
resulted from the use of Anectine, however, or whether its 
contribution to the Veteran's prolonged bedrest resulted in 
the Veteran's development of sacral decubitus ulcers.  

Service connection under 38 U.S.C.A. § 1151 is only granted 
for "additional disabilities" caused by improper VA 
treatment.  In this case, although the evidence shows that 
the VA provided improper treatment when the Veteran was 
provided Anectine, the evidence does not clearly indicate 
that the misconduct resulted in an additional disability.  
Thus, the Board finds that the matters should be remanded so 
a VA examination can be conducted and an opinion obtained as 
to whether the Veteran has an additional disability as a 
result of the provision of Anectine. 

Additionally, the Board notes that the evidence suggests that 
the Veteran may have been provided Anectine again in June 
2001.  This is unclear from the record, but as it is a 
possible construction of the June 2001 record provided by the 
Veteran, the Board finds that an opinion should also be 
obtained as to whether the June 2001 provision of Anectine 
has resulted in any additional disabilities.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should schedule the Veteran 
for an examination to determine if he has 
any permanent disability as a result of 
the VA treatment.  Specifically, the 
examiner is requested to state whether 
additional disability resulted from the 
erroneous provision of Anectine in 
November 2001, to include due to causing 
prolonged bedrest.  

Additionally, assuming the Veteran was 
provided Anectine in June 2001 (an 
assumption the examiner can contradict, 
provided s/he lists all rationale for his 
opinion), the examiner is requested to 
state whether the June 2001 provision of 
Anectine resulted in additional 
disability.  

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

2.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


